DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a firearm safety device adapted to secure at least a portion of a firearm when latched, said device including: a base housing; a cover removably connected to said base housing, said cover being selectively movable between an unlatched position and a latched position; a locking system including a manual lock actuator, an electronic lock actuator and a latch mechanism in cooperative association with one another to effect selective locking of the cover in a latched position and, upon unlocking using either the manual lock actuator or electronic lock actuator, the locking system is operable to allow the cover to move to an unlatched position; at least one catch mounted to one of the cover and the base housing; said latch mechanism mounted to the other of the base housing and cover, said latch mechanism being operable to engage said catch and releasably retain said cover in the latched position, the latch mechanism including a pair of pawl members which are pivotally mounted to a suitable support structure and are each resiliently biased to a latch position with a respective spring to apply a resilient biasing force to each of the pawl members to engage the catch on opposite sides with respect to each other, the pawl members each including a drive end arm portion at one end and a through hole in an opposing latch end for receiving the catch therethrough, at least one of the pair of pawl members 

The closest prior art of record, U.S. Patent Number 6,845,640 to Loeff et al., disclose a firearm safety device adapted to contain at least a portion of a firearm when latched (figures 1 and 4), said device including: a base housing (11); a cover hingedly connected to said base housing (13 hingedly connected via 15), said cover being selectively movable between an open position (figure 3) and a closed position (figure 1); a locking system (figure 9) including a manual lock actuator (37), an electronic lock actuator (53) and a latch mechanism (50) in cooperative association with one another to effect selective locking of the cover in a closed position and, upon unlocking using either the manual lock actuator or electronic lock actuator, the locking system is operable to allow the cover to move to an open position; and at least one catch (16) mounted to one of the cover and the base housing; said latch mechanism mounted to the other of the base housing and cover, said latch mechanism being operable to engage said catch and releasably retain said cover is a closed position (figure 8 shows the arrangement of the catch and latch mechanisms); and the latch mechanism including: at least one pawl member (70) pivotally mounted on a support (51) in the base housing, said at least one pawl member being pivotally movable in a first plane between a first position releasably retaining the cover in a closed position and a second position releasing said cover to move to an open position; and a first resilient member (80) operatively coupled with said at least one pawl member biasing said pawl member to its first position; and wherein said electronic lock actuator selectively operably 
However, Loeff et al. do not disclose the pawl members each including a through hole in an opposing latch end for receiving the catch therethrough, at least one of the pair of pawl members including a foot member positioned adjacent the drive end arm portion projecting sideways therefrom for rotating one of the pawl members to the unlatched position utilizing the locking system, the pawl members being mechanically connected to each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
February 16, 2021